Hatteras Alternative Mutual Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 May 22, 2015 FILED VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Hatteras Alternative Mutual Funds Trust (the “Trust”) File Nos.: 333-86348 and 811-21079 Dear Sir or Madam: Pursuant to Rule145 under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits FormN-14 for the purpose of reorganizing the Hatteras Disciplined Opportunity Fund, a series of HCIM Trust, into the Hatteras Disciplined Opportunity Fund, a series of Hatteras Alternative Mutual Funds Trust. Because the Reorganization is being contemplated in accordance with Rule17a-8(a)(3) under the Investment Company Act of 1940, the Trust is not seeking the approval of shareholders to complete the reorganization.Rather, this FormN-14 will be mailed to shareholders in the form of an Information Statement/Prospectus.It is anticipated that this Registration Statement will become effective on June 21, 2015, the 30th day after filing pursuant to Rule488 under the 1933Act. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for Hatteras Alternative Mutual Funds Trust
